Citation Nr: 1008189	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  06-23 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for coax vara of 
the right hip with irregularity of the acetabulum with 
flattening of the femoral head (hereinafter, "right hip 
disability"), and if so whether service connection is 
warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to June 
1964.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which found that new and material evidence had not 
been received to reopen a claim of service connection for a 
right hip disability.  

The Board observes that the RO appears to have subsequently 
made an implicit determination that new and material evidence 
has been received in that it adjudicated the merits of the 
underlying service connection claim via a March 2009 
Supplemental Statement of the Case.  Despite the implicit 
determination reached by the RO, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 05-92.

The Veteran provided testimony at a hearing before the 
undersigned Acting Veterans Law Judge in August 2009.  A 
transcript of this hearing has been associated with the 
Veteran's VA claims folder.


FINDINGS OF FACT

1.  Service connection was previously denied for the 
Veteran's right hip disorder by a February 1977 Board 
decision.

2.  The evidence received since the last prior denial of 
service connection for a right hip disability was not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative nor redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating the claim.

3.  The competent medical evidence indicates the Veteran's 
congenital right hip disability was aggravated during his 
period of active military service.


CONCLUSIONS OF LAW

1.  New and material evidence having been received to reopen 
the claim of entitlement to service connection for a right 
hip disorder, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).

2.  The Veteran's congenital right hip disability was 
aggravated as a result of his active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 4.9 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see 
also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For the reasons stated below, the Board finds that new and 
material evidence has been received, and that service 
connection is warranted for the Veteran's right hip 
disability.  Therefore, no further discussion of the VCAA is 
warranted with respect to this claim, because any deficiency 
regarding the duties to assist and notify has been rendered 
moot.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claims.  See Timberlake v. 
Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the 
claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
evidence to the effect that the claim is plausible.  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  To rebut the presumption of sound condition 
under section 1111 of the statute for disorders not noted on 
the entrance or enlistment examination, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 
2003).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

As a general rule, congenital or developmental abnormalities 
are not considered "diseases or injuries" within the 
meaning of applicable legislation and, hence, do not 
constitute disabilities for VA compensation purposes.  See 38 
C.F.R. 
§§ 3.303(c), 4.9.  However, service connection may be still 
be granted, in limited circumstances, for disability due to 
aggravation of a constitutional or developmental abnormality 
by superimposed disease or injury.  See VAOPGCPREC 82-90, 55 
Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 
245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

Historically, service connection was previously denied for 
the Veteran's right hip disability by a February 1977 Board 
decision.  Therefore, that decision is final.  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a)

The evidence on file at the time of the February 1977 Board 
decision included the Veteran's service treatment records, as 
well as post-service medical records dated through 1976.  In 
pertinent part, as detailed in the service treatment records, 
no right hip disability was noted at the time of the 
Veteran's September 1960 enlistment examination.  He was 
subsequently treated for complaints of right hip pain in 
April 1963 of 2 to 3 months duration.  He reported that his 
hip was all right in the morning, but he would feel aching 
pian in the right hip after walking any distance.  This 
condition was ultimately attributed to broadening and 
flattening of the right femoral head and coxa vara deformity, 
secondary to congenital dislocation of the hip.  Although his 
lower extremities were subsequently found to be abnormal on 
his May 1964 discharge examination due to the hips, it was 
noted that the right hip had been asymptomatic for over one 
year.

The 1976 post-service medical records reflect treatment for 
right hip pain, and that findings were compatible with a 
congenital hip dysplasia with possible aseptic necrosis which 
had been healed.

The February 1977 Board decision found that the Veteran had a 
congential right hip problem that was not aggravated in 
service.  In making these findings, the Board acknowledged 
that the Veteran first experienced pain after about 2 1/2 years 
of service, but that the pain had disappeared when he was 
relieved of activity such as marching, calisthenics, and 
prolonged standing; and no further disability was experienced 
up to the time of his discharge approximately one year later.  
On the basis of this evidence, the Board concluded that the 
in-service pain was acute and transitory, initiated by 
physical activity, but caused by the fact the Veteran's hip 
structure had a slight abnormality.  The Board concluded that 
it was not the result of a change in the underlying bone 
problem and did not indicate any permanent change in the 
effects of that problem had occurred during service.

The evidence added to the record since the time of the 
February 1977 Board decision includes statements and hearing 
testimony from the Veteran, as well as additional post-
service medical records which cover a period through 2009.  
In pertinent part, the additional evidence includes a July 
2005 statement from W. I. P., M.D. (hereinafter, "Dr. P"), 
which concluded that the Veteran had a major aggravation of 
his hip problem from his period of the time in service.  In 
short, there is competent medical evidence to the effect that 
the Veteran's pre-existing right hip disability was 
aggravated by his active service, which goes to the specific 
basis for the prior denial.  Moreover, the evidence submitted 
to reopen a claim is presumed to be true for the purpose of 
determining whether new and material evidence has been 
submitted, without regard to other evidence of record.  Duran 
v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

In view of the foregoing, the Board finds that the evidence 
received since the last prior denial of service connection 
for a right hip disability was not previously submitted to 
agency decisionmakers, relates to an unestablished fact 
necessary to substantiate the claim, is not cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial, and raises a reasonable possibility of 
substantiating the claim.  Thus, new and material evidence 
has been received in accord with 38 C.F.R. § 3.156(a), and 
the claim is reopened.

Adjudication of the appeal does not end with the 
determination that new and material evidence has been 
received.  The Board must now address the merits of the 
underlying service connection claim.  The presumption that 
the evidence is true without regard to the other evidence of 
record no longer applies.  

Initially, as already stated, the Board acknowledges that no 
right hip disability was noted on the Veteran's enlistment 
examination.  Nevertheless, all of the competent medical care 
providers who have addressed this claim concluded that it was 
a congenital/pre-existing condition including the in-service 
clinicians, Dr. P in his July 2005 statement, and a January 
2009 VA examiner.  Although the Veteran has contended that 
the exact nature of his disability was not accurately 
understood at the time of the prior denial, he does not 
dispute the conclusion that he had a pre-existing right hip 
disability.  Therefore, the Board finds that the evidence 
clearly and unmistakably demonstrates that the Veteran's 
right hip disability pre-existed service.

The Board must now address whether the pre-existing right hip 
disability was aggravated by service, as that term is defined 
by VA regulations; i.e., whether it underwent a permanent 
increase in severity beyond the normal progression of the 
disability.  The Board notes that the record reflects the 
Veteran did not experience any right hip pain until after he 
was on active duty for several years.  Moreover, the Veteran 
has indicated that he has had continuity of symptomatology 
since service.  Further, as already noted, Dr. P submitted a 
statement in July 2005 to the effect that the pre-existing 
disability was aggravated by the Veteran's military service.  
Although the Veteran has acknowledged Dr. P did not have 
access to his service treatment records when making this 
opinion, the history noted in the July 2005 statement is 
consistent with the history documented in the VA claims 
folder.  In addition, the Veteran has testified that Dr. P 
has treated him for his right hip disability since the 
1970's.  As such, it appears that Dr. P's opinion is based 
upon an accurate understanding of the nature and history of 
the Veteran's right hip disability.  Thus, this opinion is 
supported by an adequate foundation.

The Board acknowledges that the January 2009 VA examiner 
concluded that the Veteran's right hip disability was less 
likely than not permanently aggravated by military service.  
In support of this opinion, the VA examiner noted that the 
medical record documentation did not show a mechanism of 
injury in service causing permanent aggravation of right hip 
condition.  The VA examiner noted that he had reviewed Dr. 
P's opinion, and that it was appreciated, but that medical 
record documentation did not appear to support a permanent 
aggravation due to military service.  Further, the VA 
examiner noted that the onset of the condition was, on 
average, 8-years-old; that the Veteran underwent total right 
hip replacement at 48-years-old; and that the natural 
progression of this type of right hip disorder is such that 
it would be expected to have severe degenerative arthritis 
after 40 years.  As the VA examiner's opinion was based upon 
examination of the Veteran and review of his VA claims' 
folder, it too appears to be supported by an adequate 
foundation.

In short, there are two competent medical opinions of record, 
one of which concludes that the Veteran's right hip 
disability was aggravated by service and one concludes that 
it was not.  For the reasons stated above, the Board has 
concluded that both opinions are supported by an adequate 
foundation.  Moreover, both Dr. P and the January 2009 VA 
examiner concur on the diagnosis of the pre-existing 
disability; they both agree the right hip disability is 
secondary to Legg-Calve-Perthes disease.  In other words, 
these competent  medical professional do not disagree about 
the nature of the pre-existing disability, but whether it 
increased beyond normal progression as a result of the 
Veteran's military service.  Therefore, the evidence appears 
to be in equipoise on this issue.

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted 
that in light of the benefit of the doubt provisions of 38 
U.S.C.A. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  Further, in 
Gilbert, supra, the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  In Gilbert the 
Court specifically stated that entitlement need not be 
established beyond a reasonable doubt, by clear and 
convincing evidence, or by a fair preponderance of the 
evidence.  Under the benefit of the doubt doctrine 
established by Congress, when the evidence is in relative 
equipoise, the law dictates that the appellant prevails.  

Resolving all reasonable doubt in favor of the Veteran, the 
Board finds that he is entitled to a grant of service 
connection for his right hip disability on the basis of 
aggravation of a pre-existing disability.  Therefore, the 
benefit sought on appeal is allowed.


ORDER

New and material evidence having been received to reopen the 
claim of entitlement to service connection for a right hip 
disorder, the claim is reopened.  

Entitlement to service connection for a right hip disorder is 
granted.

____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


